           Case 1:20-cv-03829-UA Document 20 Filed 06/08/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CRYPTO ASSETS OPPORTUNITY FUND
LLC and JOHNNY HONG, individually and on
behalf of all others similarly situated,

                        Plaintiffs,

           v.                                          Civ. No. 1:20-cv-3829

BLOCK.ONE, BRENDAN BLUMER, DANIEL
LARIMER, IAN GRIGG, and BROCK PIERCE,

                        Defendants.


                          STIPULATION AND [PROPOSED] ORDER

       Plaintiffs Crypto Assets Opportunity Fund LLC and Johnny Hong and Defendants

Block.one and Daniel Larimer (the “Stipulating Defendants”), by and through their undersigned

counsel, hereby stipulate and agree as follows:

       WHEREAS, on May 18, 2020, plaintiffs filed a putative class action complaint (Dkt. No.

1) (“the Complaint”);

       WHEREAS, plaintiffs and their counsel intend to seek appointment as lead plaintiffs and

lead counsel, respectively, pursuant to the Private Securities Litigation Reform Act;

       WHEREAS, the undersigned have conferred regarding issues of timing;

       WHEREAS, plaintiffs and the Stipulating Defendants have not previously requested any

extension of time in the litigation;

       NOW THEREFORE, IT IS HEREBY STIPULATED AND AGREED subject to Court

approval as follows:
            Case 1:20-cv-03829-UA Document 20 Filed 06/08/20 Page 2 of 4



       1.        Any deadlines for the Stipulating Defendants to answer, move to dismiss, or

otherwise respond to the Complaint, to the extent such deadlines presently exist, are vacated, and

Stipulating Defendants need not answer or otherwise respond to the Complaint; and

       2.        If plaintiffs and their counsel are appointed as lead plaintiffs and lead counsel,

respectively, then plaintiffs shall have forty-five (45) days from the date of appointment to file an

amended complaint; and

       3.        The Stipulating Defendants shall have forty-five (45) days from the filing of the

amended complaint to answer, move to dismiss, or otherwise respond to any such amended

complaint; and

       4.        If the Stipulating Defendants move to dismiss the amended class action

complaint, the lead plaintiffs shall file any opposition to the motion to dismiss within thirty (30)

days after the filing of the motion, and the Stipulating Defendants shall file any reply within

thirty (30) days after the filing of the opposition to the motion to dismiss; and

       5.        The Stipulating Defendants do not waive any rights, remedies or other relief that

they may seek, including to challenge jurisdiction or venue; and

       6.        Nothing in this stipulation shall prejudice the right of any party to seek further

extensions on the consent of the other parties or from the Court.




                                                   2
          Case 1:20-cv-03829-UA Document 20 Filed 06/08/20 Page 3 of 4



BAKER MARQUART LLP                            DAVIS POLK & WARDWELL LLP

      /s/ Brian E. Klein                             /s/ Greg D. Andres
By:                                           By:
      Brian E. Klein                                 Greg D. Andres
      Teresa L. Huggins                              Edmund Polubinski III
      777 S. Figueroa Street, Suite 2850             Andrew S. Gehring
      Los Angeles, CA 90017                          Gabriel Jaime-Bettan
      Tel: (424) 652-7800                            450 Lexington Avenue
      Fax: (424) 652-7850                            New York, New York 10017
      Email: bklein@bakermarquart.com                Tel: (212) 450-4000
             thuggins@bakermarquart.com              Fax: (212) 701-5800
                                                     Email: greg.andres@davispolk.com
                                                            edmund.polubinski@davispolk.com
      Dated: June 8, 2020                                   andrew.gehring@davispolk.com
                                                            gabriel.jaime@davispolk.com


                                                     Neal A. Potischman
                                                     1600 El Camino Real
                                                     Menlo Park, California 94025
                                                     Tel: (650) 752-2000
                                                     Fax: (650) 752-2111
                                                     Email: neal.potischman@davispolk.com

                                                     Dated: June 8, 2020

                     Attorneys for Defendants Block.one and Daniel Larimer




                                                  GRANT & EISENHOFER P.A.

                                              By: /s/ Daniel L. Berger
                                                  Jay W. Eisenhofer
                                                  Daniel L. Berger
                                                  Caitlin M. Moyna
                                                  485 Lexington Avenue
                                                  New York, NY 10017
                                                  Telephone: (646) 722-8500
                                                  Facsimile: (646) 722-8501
                                                  jeisenhofer@gelaw.com
                                                  dberger@gelaw.com
                                                  cmoyna@gelaw.com

                                                     James L. Koutoulas
                                              3
         Case 1:20-cv-03829-UA Document 20 Filed 06/08/20 Page 4 of 4



                                             KOUTOULAS LAW LLC
                                             1111 Kane Concourse, Suite 603
                                             Bay Harbor Islands, FL 33154
                                             Tel: (312) 836-1180
                                             Fax: (888) 391-8179
                                             james@koutoulaslaw.com

                                             Ievgeniia P. Vatrenko
                                             IEVGENIIA VATRENKO, ESQ.
                                             2 Northside Piers
                                             Brooklyn, NY 11249
                                             Tel: (718) 451-6384
                                             jenny@vatrenkoesq.com

                                             J. Samuel Tenenbaum
                                             NORTHWESTERN PRITZKER SCHOOL
                                             OF LAW
                                             375 East Chicago Avenue
                                             Chicago, IL 60611
                                             Tel: (312) 503-4808
                                             s-tenenbaum@law.northwestern.edu

                                             Dated: June 8, 2020

                                             Attorneys for Plaintiffs



SO ORDERED.

Dated:
                                          UNITED STATES DISTRICT JUDGE




                                      4
